Title: To Thomas Jefferson from William Marshall, 29 October 1803
From: Marshall, William
To: Jefferson, Thomas


          
            Sir, 
            Christ Church Parish, So. Carolina Octr. 29th. 1803.
          
          I do myself the honor of presenting you, with an accurate Chart of the Coast of West Florida and Louisiana, including a survey and soundings of the Mississippi river, extending, considerably above New Orleans. It was sent to me, a few days ago, by a gentleman who married the widow of Mr. Gauld, by whom the Chart, was made. I hasten to send It to you, as, If there be none such in possession of the administration It may be of some service, to the navigation of The new world, wh. you have lately obtained for us;—and tend to appreciate, the advantages of an acquisition, in every View so immensely valuable to the United States. Wishing, that It may prove in any respect, beneficial to the Governmt. and acceptable to you, I remain,
          With the Highest resp Yr. most Obdt. St.
          
            W. Marshall
            
          
         